Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1 and 15 recite the limitation "within each preset time period," however there is no previous recitation of number of preset time period for which “each” can be determined.  There is insufficient antecedent basis for this limitation in the claim. For claim interpretation, the term “each” is interpreted as “a set number of.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 11-14, 15, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopatenko et al. (hereinafter Lopatenko, US 8,566,029).
In regards to independent claim 1, Lopatenko teaches a method for determining a point of interest area, wherein the method is applied to an electronic device, and the method comprises: 
receiving a point of interest area determination request input by a first user, the point of interest area determination request comprising a target area coverage (Lopatenko, Column 1 Lines 66-67 Column 2 Lines 1-2), “In one example use of the enhanced technique described by this specification, a visitor to Brooklyn or Seattle may enter the words "pizza" or "coffee," respectively, as part of a search query”); 
acquiring grid data of at least one block within the target area coverage in response to the point of interest area determination request (Lopatenko, Column 33 Lines 60-64,  “As noted above, a geographic area may represent a portion of a geographic region such as a country, continent, or other land mass, and in some implementations a grid system may be defined to form uniform square-shaped geographic areas (e.g., quarter-mile or half-mile squares), where the geographic areas may be overlapping or non-overlapping”); 
acquiring, for each block, positioning data of a second user within each preset time period and a number of parent points of interest (Lopatenko, Column 52 Lines 2-3, “The signal may indicate, for example, that a friend is visiting a nearby POI,” “Column 9 Lines 1-10, “For one or more categories each associated with one or more of the identified POIs, generating a combined category score, selecting a subset of the categories based on the combined category scores, displaying a link identifying the categories in the subset, and receiving a signal indicating that a user has selected one of the categories in the subset, where the subset of the identified POIs is selected further based on the user-selected category”); 
clustering corresponding grid data according to the positioning data, the grid data and the number of the parent points of interest (Lopatenko, Column 24 Lines 23-29, “For a particular geographic area, multiple query and multiple POI databases may exist, where each query or POI database is associated with a user cluster. For a particular geographic area, a "default" query and "default" POI database may exist, for storing search results for users who are not associated with a specific user cluster”, Column 9 Lines 1-10, “For one or more categories each associated with one or more of the identified POIs, generating a combined category score, selecting a subset of the categories based on the combined category scores, displaying a link identifying the categories in the subset, and receiving a signal indicating that a user has selected one of the categories in the subset, where the subset of the identified POIs is selected further based on the user-selected category”); and 
determining at least one POI area in each block according to a clustering result (Lopatenko, Column 37 Lines 49-54, “When the selected geographic areas includes those geographic areas located inside of the three-by-three grid 1104, the databases associated with each selected geographic area are queried to determine the scores stored for each identified POI”).

In regards to dependent claim 11, Lopatenko teaches the method according to claim 1, wherein the determining at least one POI area in each block according to a clustering result comprises: 
determining the area where the grid data of each category in each block is located to be the POI area of the corresponding category (Lopatenko, [Column 7 Lines 59-67, Column 8 Lines 1-5, “In other implementations, the actions may also include identifying a selected category associated with the link, and for the particular POI, incrementing a category score of the selected category by a predetermined value and storing, for the particular POI, the incremented category score in association with the selected category in a category database which stores information identifying the POIs, candidate categories associated with the particular POI, and category scores associated with the candidate categories. The actions may further include selecting, for the particular POI, a predominant category having a highest category score, and storing, for each of the selected geographic areas, the predominant category in association with the information identifying the particular POI, in the one or more databases”).
In regards to dependent claim 12, Lopatenko teaches the method according to claim 1, wherein after determining at least one POI area in each block according to the clustering result, the method further comprises: 
verifying the clustering result according to a parent point of interest and a child point of interest comprised in the POI area (Lopatenko, Column 60 Lines 50-67 Column 61 Lines 1-10, “Criteria may be configured based on expected user behavior for POIs of a certain category. For example, the test against ninety minute duration time for spa POIs is longer than the test against ten minutes duration time for restaurant POIs because it may be expected that the duration of a visit to a spa would be significantly longer than the duration of a visit to a restaurant, a coffee shop, or a gas station. As shown in Table 7, the criteria for a gas station category may require that the distance between the POI and the mobile device be less than fifty feet, that the duration time be greater than two minutes (e.g., gas station visits may be relatively short), and that a fuel level change be a positive increase of at least two gallons. Criteria for a coffee shop category may include criteria requiring that the distance between the POI and the mobile device be less than or equal to ten feet (e.g., coffee shops may be smaller in size than other POIs and therefore to verify that the user is "in" the coffee shop, the distance value to test against may be less than other POIs), that the duration time is greater than one minute (e.g., a person may go in and out of a coffee shop relatively quickly if they are getting their coffee "to go"), and that a wireless (e.g., WiFi) signal is detected (e.g., due to the prevalence of WiFi availability in coffee shops, coffee shop criteria may include WiFi detection as part of verifying a coffee shop visit)”.
In regards to dependent claim 13, Lopatenko teaches the method according to claim 1, wherein after determining at least one POI area in each block according to the clustering result, the method further comprises: 
smoothing a boundary of the POI area (Lopatenko, Column 35 Lines 29-38, “The selection of surrounding geographic areas may be based on terrain. For example, if the mobile device is inside of a traveling car, it may be determined that some surrounding geographic areas are entirely water, mountain peaks or canyons, etc. Such geographic areas whose terrain would preclude the inclusion of accessible POIs may be excluded from selection. For example, a geographic area 1014 has been excluded from the grid 1012 of selected geographic areas, because the geographic area 1014 is located entirely over a body of water 101”).
In regards to dependent claim 14, Lopatenko teaches 14. The method according to claim 12, wherein after verifying the clustering result according to the parent point of interest and the child point of interest comprised in the POI area, the method further comprises:
if the clustering result passes the verification, outputting at least one POI area in each block; and displaying each POI area with a corresponding display strategy (Lopatenko, Column 60 Lines 40-45, “After a category is determined, one or more criteria associated with the category are determined. For example, the criteria may be determined by accessing a category/criterion database (FIG. 3). A rating control may be provided on the user interface after determining that the criteria have been satisfied”).
Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 1; therefore it is rejected under similar rationale.
Independent claim 20 is in the same context as claim 1; therefore it is rejected under similar rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatenko  in view of Chien et al. (hereinafter Chien, US 2019/0360830).
In regards to dependent claim 2, Lopatenko fails to explcity teach:
acquiring road data within the target area coverage;
generating corresponding road network data according to the road data; 
determining each polygon in the road network data as each block;
performing grid division on the each block to acquire the corresponding grid data.
Chien teaches:
wherein the acquiring grid data of at least one block within the target area coverage comprises: 
acquiring road data within the target area coverage (Chien, [0031], “FIG. 2 shows a map of road segments and POI that may be stored in the memory of a system such as that shown in FIG. 1”) 
generating corresponding road network data according to the road data (Chien, [0031], “, the map may be modelled by a graph, where each edge represents a road segment and each node represents the intersection of one or more road segments with another road segment”); 
determining each polygon in the road network data as each block (Chien, [0035], “The graph may also be filtered based on criteria that depend on the characteristic of more than one segment. For instance, the cluster may be iteratively filtered until the size of the cluster is less than an area-based threshold”); 
performing grid division on the each block to acquire the corresponding grid data (Chien, [0031], “Each edge may be initially assigned a score that is a based on information specific to the POI on that road segment, e.g., the number of POI located on the road segment and their ranking of those POI relative to others”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lopatenko and Chien before him before the effective filing date of the claimed invention, to modify the grid POI search taught by Lopatenko to include the road segment graphs of Chien in order to obtain grid POI that displaying road segments as a graph. One would have been motivated to make such a combination because it reduces the amount of items displayed on the map without losing the amount of information displayed.	
In regards to dependent claim 3, Lopatenko fails to explcity teach:
wherein the clustering the corresponding grid data according to the positioning data, the grid data and the number of parent points of interest comprises: 
generating a corresponding positioning contribution relationship graph according to the positioning data and the grid data; 
determining the number of parent points of interest to be corresponding number of clustering centers; and 
clustering the corresponding grid data according to the positioning contribution relationship graph and the number of clustering centers.
Chien teaches:
wherein the clustering the corresponding grid data according to the positioning data, the grid data and the number of parent points of interest comprises: 
generating a corresponding positioning contribution relationship graph according to the positioning data and the grid data (Chien, [0031], “FIG. 2 shows a map of road segments and POI that may be stored in the memory of a system such as that shown in FIG. 1. As shown in FIG. 3, the map may be modelled by a graph”); 
determining the number of parent points of interest to be corresponding number of clustering centers (Chien, [0031], “As shown in FIG. 3, the map may be modelled by a graph, where each edge represents a road segment and each node represents the intersection of one or more road segments with another road segment”); and 
clustering the corresponding grid data according to the positioning contribution relationship graph and the number of clustering centers (Chien, [0035], “By way of example and as shown in FIG. 8, if a cluster is required to be ten segments or smaller, then cluster 851 would satisfy the threshold and be excluded from additional filtering like that described above. However, because cluster 850 has more than ten segments, it would continue to be filtered until it reaches the size shown in FIG. 9”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lopatenko and Chien before him before the effective filing date of the claimed invention, to modify the grid POI search taught by Lopatenko to include the road segment graphs of Chien in order to obtain grid POI that displaying road segments as a graph. One would have been motivated to make such a combination because it reduces the amount of items displayed on the map without losing the amount of information displayed.	
Dependent claim 16 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 3; therefore it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171